DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Acknowledgment is made of the amendment filed 07/12/2021 (“Amend.”), in which: claims 1, 3 and 6 are amended and the rejection of the claims are traversed.  Claims 1-20 are currently pending an Office action on the merits as follows.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-5 are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Akhbari (US Publication 2019/0354210).    
Regarding independent claim 1, Akhbari teaches an electronic device with ultrasound touch detection, comprising:
 a housing; Akhbari illustrates an electronic device (mobile phone, smartphone) having a housing in Fig. 50);
and an ultrasound touch sensor disposed within the housing and configured to detect physical contact with an exterior surface of an edge the housing, wherein the ultrasound touch sensor comprises an ultrasound-on-a-chip device, and wherein the ultrasound-on-a-chip device faces apportion of the housing different from the edge of the housing (In the abstract, Akhbari teaches of having a touch sensor chip comprising ultrasonic transducers for sensing and transmitting ultrasounds.  Furthermore, in multiple illustrations, such as Fig. 1, Akhbari illustrates detecting physical contact on an exterior surface such as the back or side (edge) side of a housing ([0127]) and the housing containing an ultrasound input device ([0078]) and the ultrasound input device located in the housing of the electronic device (Fig. 50).  The ultrasound input device also comprises a fully integrated system on a chip ([0068, 0075, 0110])). Fig. 2 illustrates the transducer having a top face, two side faces, a bottom face and a front face. Therefore, a transducer placed at the edge of the housing for registering touch events on the side of the electronic device ([0127]), provides a surface, which faces away from edge of the housing where the touch input is applied (Fig. 2)).
Regarding dependent claim 2, Akhbari teaches the electronic device of claim 1, wherein:
the ultrasound touch sensor is configured to emit ultrasonic sound waves, receive reflected ultrasonic sound waves reflected from a surface portion corresponding to the physical contact at the exterior surface of the housing, and compare data corresponding to the reflected ultrasonic sound waves to a stored reflection pattern (See Fig. 1. and starting at [0078].  In [0276-0279, 0282], Akhbari teaches of comparing reflected ultrasound signals with a stored signal for touch detection).
Regarding independent claim 3, Akhbari teaches a smartphone device comprising: 
a housing; an ultrasonic transducer device located within the housing and structured to transmit ultrasonic waves and to receive reflected waves of the ultrasonic waves, wherein the ultrasound transducer device comprises an ultrasound-on-a-chip device; (In the abstract, Akhbari teaches of having a touch sensor chip comprising ultrasonic transducers for sensing and transmitting ultrasounds.  Furthermore, in multiple illustrations, such as Fig. 1, Akhbari illustrates detecting physical contact on an exterior surface of a housing and the housing containing an ultrasound input device ([0078]) and the ultrasound input device located in the housing of the electronic device (Fig. 50, smartphone).  The ultrasound input device also comprises a fully integrated system on a chip ([0068, 0075, 0110]).
a memory device located within the housing; 
and processing circuitry located within the housing and operatively connected to the ultrasonic transducer device and the memory device, wherein the processing circuitry is programmed to perform a touch-detection routine to: (Akhbari teaches of having processing circuitry and memory ([0107]), both of which are also well-known to be included in a smartphone);
control the ultrasonic transducer device to emit a ping ultrasonic wave, process reflection data obtained from the ultrasonic transducer device, the reflection data corresponding to at least one reflected wave resulting from the ping ultrasonic wave, and activate a predetermined smartphone function if the reflection data is recognized to correspond to a pattern stored in the memory device, the pattern corresponding to a physical contact with an exterior surface of an edge of the housing, wherein the ultrasound-on-a-chip device faces a portion of the housing different from the edge of the housing (In relation to the smartphone of Fig. 50, ([0296]) Akhbari teaches of using the ultrasound input devices to define an input touch area to detect user inputs allowing the user to touch the input touch area for adjusting the volume, brightness, control device power, screen control, fingerprint sensor, etc…of the electronic device.  In another embodiment ([0298]), Akhbari indicates that touch input areas can be used for controlling applications.  Referring back to Fig. 1, Akhbari illustrates sending out a ping ultrasonic wave and receiving the reflected wave indicating a touch by a user.  The register of the touch input, as indicated in [0296] is used to control aspects of the smartphone.  In [0282-0284], Akhbari teaches a touch event can be compared to stored data.  In [0070-0072, 0113, 0251, 0264, 0277-0279, 0282], Akhbari further teaches that the ultrasound input device can detect patterns associated with touch inputs to distinguish between different types of touch inputs and will recognize a pattern (indicating a comparison with a stored pattern) of a touch input.  Additionally, Akhbari teaches of detecting physical contact on an exterior surface such as the back or side (edge) side of a housing ([0127]). Fig. 2 illustrates the transducer having a top face, two side faces, a bottom face and a front face. Therefore, a transducer placed at the edge of the housing for registering touch events on the side of the electronic device ([0127]), provides a surface, which faces away from edge of the housing where the touch input is applied (Fig. 2)).
Regarding dependent claim 4, Akhbari teaches the smartphone device according to claim 3, wherein the predetermined smartphone function is one of: 
a user control function, an application functionality function, and an operating system function (As cited in claim 3, Akhbari teaches that touch inputs can be used for adjusting the volume, brightness, control device power, screen control, fingerprint sensor, etc…of the electronic device).
Regarding dependent claim 5, Akhbari teaches the smartphone device according to claim 3, wherein:
the ultrasonic transducer device includes first and second ultrasonic transducers, (Akhbari teaches of using a piezoelectric micromachined ultrasonic transducer (pMUT) in the ultrasound input device as part of the integrated system on a chip ([0068-0069].  The pMUT, in [0244] has first and second transmit/receive pairs);
the ping ultrasonic wave includes first and second ping waves emitted from the first and second ultrasonic transducers, (The pMUT, in [0244] transmits and receives a low and high frequency (first and second ping waves));
and the reflection data corresponds to a first reflected wave resulting from the first ping wave and a second reflected wave resulting from the second ping wave (Akhbari cites in [0243] that using multiple frequencies can reduce error and confirm suspected touch events.  The data from the multiple frequencies can be compared for confirmation purposes ([0241])).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 6-9, 17, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Akhbari (US Publication 2019/0354210) in view of Dickinson (US Publication 2015/0016223).
Regarding independent claim 6, Akhbari teaches a smartphone device having a sleep mode and active mode, the smartphone device comprising: 
a housing having an interior and an exterior; (Fig. 50 illustrates a smartphone, which inherently has a housing with an interior and exterior);
 a first array of ultrasonic transducers disposed in the interior of the housing; and processing circuitry disposed in the interior of the housing and configured to control the first array of ultrasonic transducers to detect a touch on the exterior surface of an edge of the housing, wherein the first array of ultrasonic transducers faces a portion of the housing different from the edge of the housing (In the abstract, Akhbari teaches of having a touch sensor chip (ultrasound input device) comprising an array of ultrasonic transducers for sensing and transmitting ultrasounds.  Furthermore, in multiple illustrations, such as Fig. 1, Akhbari illustrates detecting physical contact on an exterior surface of a housing and the housing containing an ultrasound input device ([0078]) and the ultrasound input device located in the housing of the electronic device (Fig. 50). Additionally, Akhbari teaches of detecting physical contact on an exterior surface such as the back or side (edge) side of a housing ([0127]). Fig. 2 illustrates the transducer having a top face, two side faces, a bottom face and a front face. Therefore, a transducer placed at the edge of the housing for registering touch events on the side of the electronic device ([0127]), provides a surface, which faces away from edge of the housing where the touch input is applied (Fig. 2));
Although Akhbari teaches of having a smartphone which comprises an ultrasound input device with an array of ultrasonic transducers for detecting a touch input, Akhbari does not explicitly teach:
and to switch between the sleep mode and active mode in response to detecting the touch.
However, in the field of smartphones having a touch-sensitive housing ([0004]), Dickinson discloses in [0157] of having a wake-up or power-up detection circuit provided in an ultrasonic sensor controller which detects single taps or sequence of taps on the ultrasonic sensor array and generates a signal to wake-up the mobile device (smartphone).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the smartphone having an array of ultrasonic sensors (transducers) disposed in the housing as taught by Akhbari; to include a smartphone which wake-ups when a touch is detected on an ultrasonic sensor array, as disclosed by Dickerson to control operation of the smartphone.
Regarding dependent claim 7, Akhbari, as modified by Dickerson, discloses the smartphone device according to claim 6, wherein the smartphone device further comprises:
a memory device disposed in the interior of the housing, (Memory, which is well-known to be included in a smartphone.  Furthermore, Akhbari teaches of having memory ([0098, 0107]) used in the ultrasound input system which is located in the smartphone);
the interior of the housing is delimited by first and second cover portions and an edge portion each of the first and second cover portions being substantially planar and having an outer periphery, the edge portion separating the first portion from the second portion, and the edge portion being positioned adjacent the outer peripheries of the first and second portions, (See smartphone, Fig. 50);
the processing circuitry is operatively connected to the memory device, and the processing circuitry is programmed to, (The processing circuitry taught by Akhbari, Abs, [0107]);
when the smartphone device is in the sleep mode, perform a touch-detection routine to: control the first array to emit a first ping of an ultrasonic wave, process first reflection data output from the first array, the first reflection data corresponding to a first reflected wave resulting from the first ping, and activate the active mode, if the first reflection data is recognized to correspond to a wake-up touch based on data stored in the memory device (In [0282-0284], Akhbari teaches a touch event can be compared to stored data.  In [0070-0072, 0113, 0251, 0264, 0277-0279, 0282], Akhbari further teaches that the ultrasound input device can detect patterns associated with touch inputs to distinguish between different types of touch inputs and will recognize a pattern (indicating a comparison with a stored pattern) of a touch input. Akhbari further teaches of using a piezoelectric micromachined ultrasonic transducer (pMUT) in the ultrasound input device as part of the integrated system on a chip ([0068-0069].  The pMUT, in [0244] has a first and second transmit/receive pairs and used for touch detection ([0243]).  As cited in claim 6, Dickerson teaches of using ultrasonic detection to detect a user input for bringing the phone out of sleep mode.  Therefore, the combination of references disclose when the smartphone device is in the sleep mode, perform a touch-detection routine to: control the first array to emit a first ping of an ultrasonic wave, process first reflection data output from the first array, the first reflection data corresponding to a first reflected wave resulting from the first ping, and activate the active mode, if the first reflection data is recognized to correspond to a wake-up touch based on data stored in the memory device).
Regarding dependent claim 8, Akhbari, as modified by Dickerson, discloses the smartphone device according to claim 7, wherein:
the touch-detection routine of the processing circuitry analyzes the first reflection data to determine whether an acoustic impedance of the first reflected wave has changed from a previous reflected wave, and determines that the first reflection data indicates a wake-up touch when a change in the acoustic impedance of the first reflected wave is above a predetermined value (In [0079, 0082-0087], Akhbari teaches of using a difference between the acoustic difference associated with data of reflected wave associated with a touch and no touch. Using the teachings of Akhbari and that of Dickerson which detects a touch input on the smartphone to determine when the smartphone should “wake up,” the combination of references disclose the touch-detection routine of the processing circuitry analyzes the first reflection data to determine whether an acoustic impedance of the first reflected wave has changed from a previous reflected wave, and determines that the first reflection data indicates a wake-up touch when a change in the acoustic impedance of the first reflected wave is above a predetermined value.
Regarding dependent claim 9, Akhbari, as modified by Dickerson, discloses the smartphone device according to claim 7, wherein:
the housing includes a sound-wave transmission path operatively connected to the first array (As illustrated in Akhbari, Fig. 1 in combination to the description of Fig 50.  The transmission path is provide through the surface of the housing and reflected from a user’s finger, wherein the ultrasonic waves are provided by the array of transducers).
Regarding independent claim 17, Akhbari, as modified by Dickerson, discloses the smartphone device according to claim 6, wherein the processing circuitry is programmed to, 
when the smartphone device is in the active mode, perform a second touch-detection routine to: control the ultrasonic transmitter to emit a second ping ultrasonic wave, process second reflection data obtained from the ultrasonic receiver, the reflection data corresponding to at least one wave reflected from the second ping ultrasonic wave, compare the second reflection data with the patterns stored in the memory device, and activate one of: a user control function, an application functionality function, and an operating system function  (Akhbari teaches of using a piezoelectric micromachined ultrasonic transducer (pMUT) in the ultrasound input device as part of the integrated system on a chip ([0068-0069] comprising an array of transducers.  The pMUT, in [0244] has first and second transmit/receive pairs.  he pMUT, in [0244], transmits and receives a low and high frequency (first and second ping waves). Akhbari cites in [0243] that using multiple frequencies can reduce error and confirm suspected touch events.  The data from the multiple frequencies can be compared for confirmation purposes ([0241]).  The ultrasonic wave generated by the second ultrasonic transducers is considered a second ping ultrasonic wave. Referring back to Fig. 1, Akhbari illustrates sending out a ping ultrasonic wave and receiving the reflected wave indicating a touch by a user.  The register of the touch input, as indicated in [0296] is used to control aspects of the smartphone.  In [0282-0284], Akhbari teaches a touch event can be compared to stored data.  In [0070-0072, 0113, 0251, 0264, 0277-0279, 0282], Akhbari further teaches that the ultrasound input device can detect patterns associated with touch inputs to distinguish between different types of touch inputs and will recognize a pattern (indicating a comparison with a stored pattern) of a touch input. Akhbari further teaches that touch inputs can be used for adjusting the volume, brightness, control device power, screen control, fingerprint sensor, etc…of the electronic device).
Regarding independent claim 18, Akhbari, as modified by Dickerson, discloses the smartphone device according to claim 17, wherein the user control function controls any one or a combination of: 
speaker volume adjustment, microphone volume adjustment, screen brightness adjustment, camera operation, flashlight operation, wifi connectivity, and Bluetooth connectivity (See end of claim 17).
Regarding dependent claim 20, Akhbari, as modified by Dickerson, discloses the smartphone device according to claim 17, wherein the operating system function controls any one or a combination of: 
application launch and exit operations, an application accessibility selection, software update operations, smartphone on and smartphone off operations, and user authentication operations (Akhbari teaches of providing a fingerprint sensor using the ultrasonic sensor for determining a user ([0071])).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Akhbari (US Publication 2019/0354210) in view of Dickinson (US Publication 2015/0016223) and in further view of ITJungles (NPL https://www.youtube.com/watch?app=desktop&v=c3Y4QRUiJnE).
Regarding dependent claim 10, Akhbari, as modified by Dickerson, discloses the smartphone device according to claim 9, wherein:
the sound-wave transmission path includes an external portion (The housing surface of the smartphone has an external portion);
Although Akhbari provides a sound-wave transmission path having an external portion (housing outer edge), Akhbari does not explicitly teach:
structured to couple with a sound-wave transmission path of a removable case applied to the housing.
However, in the field of smartphones, ITJungles discloses a smartphone case which is coupled to a front surface (house) of the smartphone and additionally has a sound-wave transmission path at the area of the phone’s speaker and additionally an opening at the touch surface of the smartphone.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the smartphone of Akhbari and Dickerson having a housing with a sound-wave transmission path for the ultrasonic waves; to include a removable case applied to the housing of the smartphone to also include a sound-wave transmission path at the speaker output area and touch surface area, as disclosed by ITJungle; to provide protection for the smartphone.

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Akhbari (US Publication 2019/0354210) in view of Dickinson (US Publication 2015/0016223) and in further view of Ping (US Publication 2018/0031683).
Regarding dependent claim 11, Akhbari, as modified by Dickerson, discloses the smartphone device according to claim 9, wherein: 
the touch-detection routine of the processing circuitry analyzes the first reflection data to determine whether an acoustic impedance of the first reflected wave has changed, and determines that a first anomaly has occurred in the first reflected wave when a change in the acoustic impedance of the first reflected wave is above a first predetermined value, and, (In [0079, 0082-0087], Akhbari teaches of using a difference between the acoustic difference associated with data of reflected wave associated with a touch and no touch.  In order to determine that a touch (anomaly) has occurred (change in acoustic impedance), Akhbari indicates in [0089] of determining a threshold value in order to determine that a touch event has occurred);
Although Akhbari teaches of detecting a first anomaly in a reflected wave relating to a touch, Akhbari does not explicitly teach:
when the first anomaly is determined to have occurred in the first reflected wave, the touch-detection routine of the processing circuitry determines a first touch location on the sound-wave transmission path based on a time delay between emission of the first ping and receipt of the first reflected wave corresponding to the first anomaly.
However, in the field of touch detection using ultrasonic waves, Ping discloses in [0034] of having an ultrasonic gesture recognition mode in which an ultrasonic reflection time difference is used to calculate a position of the finger.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the smartphone using an ultrasonic input device which uses reflective waves for determining touch input by detecting a first anomaly; to include the feature using time delay (time difference) to determine a finger location using reflective ultrasonic waves, as disclosed by Ping to provide gesture recognition ([0034]).
Regarding dependent claim 12, Akhbari, as modified by Dickerson and Ping, discloses the smartphone device according to claim 11, further comprising:
a second array of ultrasonic transducers located within the housing, each of the ultrasonic transducers of the second array being structured to transmit second ultrasonic waves and to receive second reflected waves of the second ultrasonic waves wherein the second array is operatively connected to the sound-wave transmission path, (Akhbari teaches of using a piezoelectric micromachined ultrasonic transducer (pMUT) in the ultrasound input device as part of the integrated system on a chip ([0068-0069] comprising an array of transducers.  The pMUT, in [0244] has first and second transmit/receive pairs.  The sound provided by the second array are provided through the surface of the housing (sound-wave transmission path));
wherein the touch-detection routine of the processing circuitry: 
controls the second array to emit a second ping of an ultrasonic wave, the second ping being different from the first ping emitted by the first array, and processes second reflection data received by the second array, the second reflection data corresponding to a second reflected wave resulting from the second ping (The pMUT, in [0244], transmits and receives a low and high frequency (first and second ping waves). Akhbari cites in [0243] that using multiple frequencies can reduce error and confirm suspected touch events.  The data from the multiple frequencies can be compared for confirmation purposes ([0241])).
Regarding dependent claim 13, Akhbari, as modified by Dickerson and Ping, discloses the smartphone device according to claim 12, wherein:
the touch-detection routine of the processing circuitry analyzes the second reflection data to determine whether an acoustic impedance of the second reflected wave has changed, and determines that a second anomaly has occurred in the second reflected wave when a change in the acoustic impedance of the second reflected wave is above a second predetermined value, (In [0079, 0082-0087], Akhbari teaches of using a difference between the acoustic difference associated with data of reflected wave associated with a touch and no touch.  In order to determine that a touch (anomaly) has occurred (change in acoustic impedance), Akhbari indicates in [0089] of determining a threshold value in order to determine that a touch event has occurred.  As cited previously, Akhbari uses two different frequencies (in one example) for touch detection);
and, when an occurrence of a second anomaly is determined to have occurred in the second reflected wave, the touch-detection routine of the processing circuitry determines a second touch location on the sound-wave transmission path based on a time delay between emission of the second ping and receipt of the second reflected wave corresponding to the second anomaly (Similarly to using the first reflected wave and the teachings of Ping, the combination of references disclose the same combination of features provided for the second reflected wave originating from the second array of transducers to provide a second touch location which corresponds to a second anomaly). 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Akhbari (US Publication 2019/0354210) in view of Dickinson (US Publication 2015/0016223), Ping (US Publication 2018/0031683) and in further view of Perez-Noguera (US Publication 2008/0042978).
Regarding dependent claim 14, Akhbari, as modified by Dickerson and Ping, discloses the smartphone device according to claim 13, wherein:
the touch-detection routine of the processing circuitry: determines a single touch location for the wake-up touch when the first touch location corresponds to the second touch location, (As disclosed by the combination of teachings provided by Akhbari and Dickerson ([0157]));
Although the combination of references explicitly disclose using finger input for changing a mode of the smartphone, they do not explicitly disclose:
and determines multiple touch locations for the wake-up touch when the first touch location is different from the second touch location
However, Dickerson further discloses in [0152] that touch operation can be multiple different types of gestures including a multi-touch operation.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify using a single touch operation to bring a smartphone out of sleep mode (wake-up touch), as disclosed by the combination of references; to include assigning a multi-finger operation as a wake-up operation, as assigning any type of known gesture to an operation of an electronic device is well known in the art and is well-within the capability of one of ordinary skill in the art as Perez discloses in [0055], the combined circuitry component 102 can utilize a gesture component 802 that can assign functions and/or features to specific gestures and/or motions detected utilizing position sensing (e.g., touchpad functionality). In one example, the gesture component 802 can allow a user to train and/or assign gestures and/or motions to certain functions and/or features. Thus, a user can assign a spiral motion detected on the keypad with a speed-dial feature. It is to be appreciated that any motion and/or gesture can be assigned to any suitable function and/or feature.

Claims 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Akhbari (US Publication 2019/0354210) in view of Dickinson (US Publication 2015/0016223) and in further view of Perez-Noguera (US Publication 2008/0042978).
Regarding dependent claim 15, Akhbari, as modified by Dickerson, discloses the smartphone device according to claim 6, wherein the processing circuitry is programmed to:
 Akhbari does not explicitly teach:
when the smartphone device is in the active mode, perform a training routine to: enable touch data to be inputted actively or passively by a user, and store the touch data as a pattern in the memory device.
However, in the field of mobile phones, Perez discloses in [0055-0057] of being to train/assign gestures to specific functions and storing them in a data store, 804.  Perez also discloses of using a processor to operate the device.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the smartphone receiving touch inputs, as disclosed by Akhbari and Dickerson; to include the feature of training and store touch data as a pattern (gesture) in the phone, as disclosed by Perez to provide user the option of providing a gesture for controlling any suitable function or feature within the phone ([0055]).
Regarding dependent claim 19, Akhbari, as modified by Dickerson, discloses the smartphone device according to claim 17, but do not explicitly disclose wherein the application functionality function controls any one or a combination of: 
cursor movement, copy and paste operations, a page refresh operation, and a Web search operation.
However, in the field of smartphones, Perez discloses of having a gesture which provides the function of refresh ([0056]) but further indicates in [0055] that any motion and/or gesture can be assigned to any suitable function and/or feature.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the smartphone which receives touch input gestures, as disclosed by the combination of Akhbari and Dickerson; to include the functionality of “refresh” as disclosed by Perez for controlling the smartphone.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Akhbari (US Publication 2019/0354210) in view of Dickinson (US Publication 2015/0016223), Perez-Noguera (US Publication 2008/0042978) and in further view of Appleinsider (NPL https://www.youtube.com/watch?v=PDzuPjZVkQ0).
Regarding dependent claim 16, Akhbari, as modified by Dickerson and Perez, discloses the smartphone device according to claim 15, but does not explicitly disclose, wherein:
 the touch data corresponds to a holding position and is inputted by the user by grasping the smartphone in a preferred position 
However, Appleinsider discloses grasping the phone and holding the phone in a preferred manner and providing inputs by the user to the touch surface of the smartphone.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the smartphone having a touch surface as disclosed by the combination of references; to include the feature of touch data corresponds to a holding position and is inputted by the user by grasping the smartphone in a preferred position, as disclosed by Appleinsider to providing a means for easier input by the user.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chad Dicke whose telephone number is (571)270-7996.  The examiner can normally be reached on Monday-Friday 8AM-4PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Lee can be reached on (571) 272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHAD M DICKE/Primary Examiner, Art Unit 2693